Mahoney, P. J.
(concurring in part and dissenting in part). While I concur with the majority’s view that plaintiff sustained his burden of proving a cause of action against defendant Town of Bethel, I agree with the dissent’s observation that since the court charged, without exception by defendants, that if the jury found against either the town constable or supervisor on either cause of action, their verdict must be against the Town of Bethel, it was inappropriate to interpret the jury’s verdict as assessing punitive damages against defendant George Neuhaus, the town supervisor. The jury’s verdict was in the singular and must be construed as identifying only defendant Town of Bethel. Of course, only compensatory damages can be assessed against such a defendant.